United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-1356
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Eldridge A. Sumlin

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: November 7, 2012
                             Filed: December 4, 2012
                                  [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      This case is on remand from the Supreme Court. In our opinion filed January
25, 2012, United States v. Sumlin, 453 F. App’x 668 (8th Cir. 2012), we affirmed
Eldridge Sumlin’s sentence for possession with intent to distribute five grams or more
of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and punishable under 21 U.S.C.
§ 841(b)(1)(B). Sumlin then petitioned the Supreme Court for a writ of certiorari.
The Supreme Court granted the petition, vacated our judgment, and remanded the
case for further consideration in light of Dorsey v. United States, 132 S. Ct. 2321
(2012).

       In Dorsey, the Supreme Court held that the “more lenient penalty provisions”
of the Fair Sentencing Act (FSA) “apply to offenders who committed a crack cocaine
crime before August 3, 2010, but were not sentenced until after August 3.” Id. at
2326. Sumlin is entitled to relief under Dorsey because his offense occurred on July
22, 2010, and he was sentenced on February 8, 2011. Accordingly, we vacate
Sumlin’s sentence and remand the case to the district court for resentencing consistent
with Dorsey and the FSA.
                       ______________________________




                                         -2-